Citation Nr: 1645164	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disability prior to February 23, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in July 2014, at which time it was remanded for further development.  It is now returned to the Board.

In a June 2015 rating decision, the RO increased the evaluation for the degenerative joint disease of the lumbar spine to 20 percent disabling, effective February 23, 2015.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a July 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in an April 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In subsequent May 2016 and July 2016 letters, the Board inquired if the Veteran wished to appoint a new representative.  As he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's lumbar spine disability was manifested by flexion functionally limited to no less than 35 degrees; the disability has not been manifested by ankylosis, or by incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  For the period prior to February 23, 2015, the criteria for a rating of 20 percent, but not higher, for lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  For the period from February 23, 2015, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2008.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination, the report of which is adequate for the purpose of evaluating the proper disability rating.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's lumbar spine disability is rated as 10 percent disabling for the period prior to February 23, 2015, and as 20 percent disabling effective February 23, 2015, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board notes that in June 2015, the Veteran's left lower radiculopathy was assigned a separate evaluation.  Since that time, neither the Veteran nor his representative has disagreed with the assigned evaluation or effective date, and neither has otherwise presented any additional argument or evidence concerning the radiculopathy.  Consequently, the lumbar spine matter on appeal does not include any issue concerning the separately rated left leg radiculopathy.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the July 2012 hearing, the Veteran reported experiencing back spasms with pain radiating into both calves.  He indicated that he could walk 200 yards and that after a spasm that he would lay in the fetal position for about 45 minutes to manage pain.  He reported using a cane and having to stay in bed for a couple of days 4 to 5 times over the prior year.  

In an August 2012 VA treatment record, it was noted the Veteran denied any incontinence of bowel or bladder. 

In a February 2015 VA examination, the Veteran reported increased pain with limited motion.  He reported flare-ups following overuse of the back such as excess lifting and standing more than 20 minutes.  Physical examination revealed forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  It was noted that reduced painful back motion restricted activity such as bending, lifting, and turning.  The examiner noted that pain on examination caused functional loss.  There was no evidence of pain with weight bearing.  The examiner noted localized tenderness over paralumbar muscles related to the arthritic condition.  The Veteran was able to perform two repetitions of repetitive motion testing and then had to stop due to back discomfort.  The examiner noted that pain limited the functional ability with repeated use over time.  The examiner noted he could not provide an accurate documentation of back motion with increased pain without resort to mere speculation.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination was normal.  Straight leg raising tests were negative.  The examiner noted moderate radiculopathy and numbness in the left lower extremity.  There was no ankylosis or other neurologic abnormalities.  There was no IVDS and the Veteran denied use of any assistive device.  Regarding functional impact, the examiner found that because of his back condition that the Veteran could not perform a job requiring prolonged standing, sitting, walking, bending, or lifting more than five pounds.  The examiner found that the Veteran's back condition did not prevent employment and that the Veteran could be employed in a desk type job which would allow him to stand up and walk periodically.  

The Board finds that the Veteran is entitled to a 20 percent rating, and not higher, for the lumbar spine disability for the entire period on appeal.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).

For the period prior to February 23, 2015, the Board finds the worsening back symptomology such as difficulty walking and bending as reported during the Board hearing to be consistent with the findings on the February 2015 VA examination.  The Veteran's examination shows painful range of motion, with a limitation of flexion at 35 degrees on examination in February 2015, thus warranting a 20 percent rating under 38 U.S.C.A. §§ 4.59 and 4.71a.   Here, the examination disclosed that he retained useful flexion that was better than 30 degrees.  Additionally, there was no evidence of favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for a lumbar spine disability.  

The Board reaches that conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although there was evidence of pain on range of motion, such pain did not functionally limit flexion to less than 30 degrees.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 30 degrees.  Moreover, the Board has taken into consideration the Veteran's complaints of pain, use of assistive devices, and his range of motion after repetitive use testing.  Indeed, the Board notes that the Veteran was unable to perform a third repetition for repetitive motion testing on forward motion on examination.  In light of the demonstrated motion effort on examination, the Board has found that his orthopedic manifestations would not warrant a rating in excess of 20 percent under the general rating formula.  The Board finds that any pain and limitation of motion are adequately contemplated in the rating currently assigned for the entire period of the appeal.

Thus, the General Rating Formula and schedular criteria of Diagnostic Code 5242 cannot serve as a basis for an increased rating.  Here, the 20 percent rating adequately compensates the Veteran for any pain, weakness, fatigability, and incoordination associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in a higher rating for limitation of motion.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Moreover, the February 2015 VA examiner stated that the Veteran did not have IVDS.  Although the Veteran reported that he sometimes rested in bed to alleviate his back symptoms, he has never indicated, nor does the record suggest, that he was prescribed bed rest by a physician.  Therefore, an additional rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  A separate evaluation is already in effect for left lower extremity radiculopathy.  As the Veteran has not been diagnosed with any additional neurological impairments due to his lumbar spine disability.  Therefore, a separate rating for neurological impairment of the lower extremities is not warranted.

B.  Extraschedular consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shows that the Veteran's lumbar spine disability symptoms of pain, and limitation of motion are contemplated by the schedular criteria measurements specifically identified in Diagnostic Code 5242.  His range of motion measurements are specifically contemplated by the schedular criteria as well.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  There is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with employment.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, 27 Vet. App.  484, 495(2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.

ORDER

For the period prior to February 23, 2015, entitlement to a 20 percent rating, but not higher, for lumbar spine disability is granted.

For the period from February 23, 2015, entitlement to a rating in excess of 20 percent for lumbar spine disability is denied.


REMAND

In response to the July 2014 Board remand directives, the AOJ sent a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's report of an emergency aircraft landing during a period of his active service from January to March 1984.  In an August 2014 letter, the Veteran indicated that the dates searched by JSRRC were inaccurate.  He indicated that search dates should include August 1983 to July 1984.  Accordingly, VA should attempt further efforts to obtain these records.

On review of the record, post-service treatment records reflects treatment for a psychiatric disorder, which has been variously diagnosed as depressive disorder.  While the Veteran contends that he has PTSD that is related to a traumatic experience in service, such reports have yet to be verified.  However, he has not been afforded a VA examination for his other diagnoses.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet App 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the JSRRC to research available records of the U.S. Navy Antarctic Development Squadron 6 (VXE 6) for the period August 1983 to December 1984 to determine if there are any reports, entries, or other documentation related to a C-130 aircraft gears-up emergency landing, or aircraft accident/incident at Christchurch, New Zealand.  All efforts to obtain any related documentation shall be documented in the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination to address the etiology of any psychiatric disability present or which had been present during the appeal period, to include PTSD and depressive disorder.  

The examiner must review the claims file and must note that review in the report.  

Any further indicated tests and studies to include any psychological testing necessary should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should identify all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.  

(b)  If a PTSD diagnosis is deemed appropriate, the examiner should identify the specific stressor events supporting the diagnosis, and should also indicate whether the PTSD diagnosis is based on the fear of hostile military or terrorist activity during service.

(c)  With respect to any psychiatric disorder other than PTSD found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is related to any incident of the Veteran's active service.

3.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


